       Case 2:19-cv-01661-DMC Document 19 Filed 04/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BEATRIZ LORENZA RODRIGUEZ,                        No. 2:19-CV-1661-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding pro se, brings this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20                  On March 24, 2020, the Court directed plaintiff to show cause in writing why this

21   action should not be dismissed for failure to prosecute. See ECF No. 17. On April 6, 2020,

22   plaintiff filed a response. See ECF No. 18. Good cause appearing therefor, the order to show

23   cause issued on March 24, 2020, is discharged. Plaintiff is granted an extension of time to

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
       Case 2:19-cv-01661-DMC Document 19 Filed 04/23/20 Page 2 of 2

 1   prosecute this action pursuant to the Court’s September 6, 2019, scheduling order. Plaintiff shall

 2   file a dispositive motion within 30 days of the date of this order.

 3                  IT IS SO ORDERED.

 4

 5   Dated: April 23, 2020
                                                            ____________________________________
 6                                                          DENNIS M. COTA
 7                                                          UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
